Exhibit 10.1

 



Execution Version



 



AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 21, 2016 (this “Amendment”), and effective in accordance with Section 4
below, is entered into by and among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), certain Subsidiaries of Holdings (each
such Subsidiary, a “Subsidiary Guarantor” and, together with Holdings, the
“Guarantors”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and the 2016 Incremental Term Facility
Lenders (as hereinafter defined) party hereto.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, Holdings, the Borrower, certain subsidiaries of Holdings, the
Administrative Agent and the Lenders entered into that certain Restatement
Agreement, dated as of October 5, 2016, whereby that certain Second Amended and
Restated Credit Agreement, dated as of December 23, 2013 was amended and
restated in its entirety in the form of that certain Third Amended and Restated
Credit Agreement, dated as of October 5, 2016 (such amended and restated credit
agreement as amended by that certain Amendment No. 1 to Third Amended and
Restated Credit Agreement, dated as of December 14, 2016, and as further
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”; capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement);

 

WHEREAS, the Borrower has requested that certain financial institutions and
institutional investors signatory hereto (in such capacity, the “2016
Incremental Term Facility Lenders”) collectively provide Incremental Term
Commitments (the “2016 Incremental Term Loan Commitments”) hereunder, and make
Incremental Term Loans (such loans, the “2016 Incremental Term Loans”) pursuant
hereto, in a single draw in an aggregate principal amount equal to $935,000,000
(the “Aggregate 2016 Incremental Term Loan Commitment”) during the 2016
Incremental Term Loan Facility Availability Period (as defined in the Credit
Agreement as determined after giving effect to this Amendment), the proceeds of
which will be used, in part, to repay and redeem certain existing indebtedness
of FairPoint Communications, Inc., a Delaware corporation (“FairPoint”) in
connection with the Borrower’s acquisition of all of the equity interests of
Fairpoint (the “Acquisition”) and to pay all fees and expenses to be paid on or
prior to the 2016 Incremental Term Loan Facility Closing Date (as defined in the
Credit Agreement as determined after giving effect to this Amendment) and owing
in connection with the foregoing and the other transactions contemplated
thereby, and each 2016 Incremental Term Facility Lender is prepared to make a
portion of such Aggregate 2016 Incremental Term Loan Commitment, and to provide
a portion of the 2016 Incremental Term Loans pursuant thereto, in the respective
amounts set forth on Schedule 1 hereto, in each case subject to the other terms
and conditions set forth herein;

 

WHEREAS, each of Morgan Stanley Senior Funding, Inc. (“MSSF”), MUFG (for
purposes of this Amendment, such term shall mean The Bank of Tokyo-Mitsubishi
UFJ, Ltd., MUFG Union Bank, N.A., MUFG Securities Americas Inc. and/or any other
affiliates or subsidiaries as they collectively deem appropriate to provide the
services referred to herein and in that certain commitment letter, dated as of
December 3, 2016, by and among, inter alios, the Arrangers (as hereinafter
defined) and the Borrower), TD Securities (USA) LLC and Mizuho Bank, Ltd. has
agreed to act as a joint lead arranger (collectively, the “Arrangers”) and a
joint bookrunner for the 2016 Incremental Term Loans; and

 

Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



WHEREAS, Holdings, the Borrower, the Subsidiary Guarantors, the 2016 Incremental
Term Facility Lenders and the Administrative Agent are entering into this
Amendment in order to evidence such 2016 Incremental Term Loan Commitments and
such 2016 Incremental Term Loans, in accordance with Section 2.21 of the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.      Amendments to Credit Agreement.The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction or waiver of the
conditions precedent set forth in Section 4 below, hereby amended as follows:

 

(a)                Section 1.01 of the Credit Agreement shall be amended by
adding the following new definitions thereto in proper alphabetical order:

 

(a)                ““2016 Incremental Amendment” means that certain Amendment
No. 2 to Third Amended and Restated Credit Agreement, dated as of December 21,
2016, among Holdings, the Borrower, the Subsidiary Loan Parties, the
Administrative Agent and the 2016 Incremental Term Facility Lenders party
thereto.”

 

““2016 Incremental Amendment Effective Date” means the first date on which all
of the conditions contained in Section 4 of the 2016 Incremental Amendment have
been satisfied or waived.”

 

““2016 Incremental Term Facility Lenders” means each Lender with a 2016
Incremental Term Loan Commitment.”

 

““2016 Incremental Term Loan Facility Availability Period” means the period
commencing on and including the 2016 Incremental Amendment Effective Date to the
Expiration Date.”

 

““2016 Incremental Term Loan Facility Closing Date” means the first date, on or
after the 2016 Incremental Amendment Effective Date but not after the Expiration
Date, on which all of the conditions contained in Section 5 of the 2016
Incremental Amendment have been satisfied or waived.”

 

““2016 Incremental Term Loan Commitment” means the several, and not joint,
obligations of the 2016 Incremental Term Facility Lenders, in the respective
amounts set forth on Schedule 1 to the 2016 Incremental Amendment, to advance
the aggregate amount of up to $935,000,000 to the Borrower on the 2016
Incremental Term Loan Facility Closing Date, pursuant to the terms of this
Agreement and the 2016 Incremental Amendment.”

 

2Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



““2016 Incremental Term Loans” means collectively, the amounts advanced by the
2016 Incremental Term Facility Lenders to the Borrower under the 2016
Incremental Term Loan Commitment on the 2016 Incremental Term Loan Facility
Closing Date.”

 

““Expiration Date” means the earliest of (i) the termination of the 2016
Incremental Term Loan Commitment pursuant to Section 2.11(d), (ii) the Outside
Date (as defined in the FairPoint Acquisition Agreement, and as such date may be
extended in accordance with terms of FairPoint Acquisition Agreement in effect
on date hereof), (iii) December 3, 2017 and (iv) the date of termination,
expiration or abandonment of the FairPoint Acquisition Agreement (in accordance
with the terms of the FairPoint Acquisition Agreement).”

 

““FairPoint Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of December 3, 2016, by and among Holdings, FairPoint
Communications, Inc., a Delaware corporation and Falcon Merger Sub, Inc., a
Delaware corporation and a wholly-owned subsidiary of Holdings.

 

(b)   Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Initial Term Loan” as follows:

 

““Initial Term Loan” means the term loan made, or to be made, to the Borrower
pursuant to Section 2.01(a)(i) and any Incremental Term Loan (including, without
limitation, the 2016 Incremental Term Loan), the principal amount of which is
added to the principal amount of the then outstanding Initial Term Loan pursuant
to Section 2.21 and the applicable Incremental Facility Amendment. The aggregate
principal amount of the Initial Term Loan as of the Restatement Date is $900.0
million.”

 

(c)                Section 2.01(a) of the Credit Agreement is hereby amended by
adding the following new clause (iii) at the immediate end thereof as follows:

 

“Each of the 2016 Incremental Term Facility Lenders severally agrees to make a
2016 Incremental Term Loan on the 2016 Incremental Term Loan Facility Closing
Date and during the 2016 Incremental Term Loan Facility Availability Period to
the Borrower in the amount of the 2016 Incremental Term Loan Commitment of such
2016 Incremental Term Facility Lender (net of any original issue discount
thereon). For all purposes of this Agreement and the other Loan Documents other
than this Section 2.01(a), Sections 2.07(a), 2.11(d) and 5.13(b) (x) the term
“Initial Term Loans” shall include the 2016 Incremental Term Loans and (y) the
Initial Term Loans and the 2016 Incremental Term Loans are deemed to be one and
the same Class of Term Loans.”

 

(d)               Section 2.07(a) of the Credit Agreement is hereby amended by
(i) deleting the word “and” appearing at the end of clause (ii) of the first
sentence thereof, (ii) deleting the period appearing at the end of clause (ii)
of the first sentence thereof and replacing it with a semi-colon and (iii)
inserting a new clause (iii) to the first sentence thereof as follows:

 

3Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



“(iii) in respect of the 2016 Incremental Term Loans, unless the 2016
Incremental Term Loans become due and payable earlier pursuant to Section 2.05
or Article VII, the unpaid principal amount of the 2016 Incremental Term Loans
in consecutive quarterly installments on the last Business Day of each of March,
June, September and December commencing with the first full fiscal quarter
following 2016 Incremental Term Loan Facility Closing Date in an aggregate
amount for each installment equal to 0.25% of the aggregate principal amount of
the 2016 Incremental Term Loans as of the 2016 Incremental Term Loan Facility
Closing Date with the remainder due and payable in full on the Initial Term Loan
Maturity Date (as the amounts of individual installments may be adjusted
pursuant to Section 2.05 hereof and as such amounts may be further adjusted to
comply with the provisions of Section 2.21 as a result of any prepayment of the
Initial Term Loans prior to funding of 2016 Incremental Term Loans).”

 

(e)                Section 2.11 of the Credit Agreement is hereby amended by
adding the following new clause (d) at the immediate end thereof as follows:

 

“Unless previously terminated or reduced, the 2016 Incremental Term Loan
Commitment shall be automatically and permanently reduced to zero on the earlier
of (x) the 2016 Incremental Term Loan Facility Closing Date (after the funding
of the 2016 Incremental Term Loans by the 2016 Incremental Term Facility Lenders
to be made on such date in accordance with and subject to the terms and
conditions hereof) and (y) the last day of the 2016 Incremental Term Loan
Facility Availability Period.”

 

(f)                Section 2.21(a) of the Credit Agreement is hereby amended by
adding the following proviso at the immediate end of the penultimate sentence
thereof: “(it being understood and agreed that the 2016 Incremental Term Loans
were made pursuant to clause (B) hereof)”.

 

(g)               Section 5.13 of the Credit Agreement is hereby amended by
deleting the word “and” immediately prior to clause (c) thereof and inserting
the following immediately prior to the period at the end of such Section:

 

“and (d) the proceeds of the 2016 Incremental Term Loan Facility will be used
for the purposes identified in the 2016 Incremental Amendment”

 

SECTION 2.      The 2016 Incremental Term Loans. Pursuant to Section 2.21 of the
Credit Agreement, and subject to the satisfaction of the conditions set forth in
Section 4 hereof, on and as of the Effective Date:(a) Each 2016 Incremental Term
Facility Lender party hereto hereby agrees that upon, and subject to, the
occurrence of the Effective Date, (i) such 2016 Incremental Term Facility Lender
shall have, as contemplated by Section 2.21 of the Credit Agreement, a 2016
Incremental Term Loan Commitment in an amount equal to the amount set forth
opposite such 2016 Incremental Term Facility Lender’s name under the heading
“2016 Incremental Term Loan Commitment” on Schedule 1 to this Amendment, and
(ii) such 2016 Incremental Term Facility Lender shall be deemed to be, and shall
become a “Lender” for all purposes of, and subject to all the obligations of a
“Lender” under the Credit Agreement and the other Loan Documents. The Borrower
and the Administrative Agent hereby agree that from and after the Effective
Date, each 2016 Incremental Term Facility Lender shall be deemed to be, and
shall become, a “Lender” for all purposes of, and with all the rights and
remedies of a “Additional Lender” and a “Lender” under, the Credit Agreement and
the other Loan Documents. From and after the Effective Date, each reference in
the Credit Agreement to any 2016 Incremental Term Facility Lender’s 2016
Incremental Term Loan Commitment shall mean its 2016 Incremental Term Loan
Commitment as acquired pursuant to this Amendment, and as set forth opposite its
name on Schedule 1 to this Amendment under the heading “2016 Incremental Term
Loan Commitment”.

 

 

4Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



(b)       Each 2016 Incremental Term Facility Lender hereby agrees to make
Incremental Term Loans to the Borrower on the 2016 Incremental Term Loan
Facility Closing Date in a principal amount not to exceed its respective 2016
Incremental Term Loan Commitment (as determined after giving effect to this
Amendment).

 

SECTION 3.      Reference to and Effect on the Loan Documents.(a)    Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect. Except as expressly set
forth herein, this Amendment shall not be deemed (i) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (ii) to prejudice any other right
or rights which the Administrative Agent or the Lenders may now have or may have
in the future under or in connection with the Credit Agreement or the other Loan
Documents or any other “Loan Document” (as defined in the Credit Agreement) or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time, (iii)
to be a commitment or any other undertaking or expression of any willingness to
engage in any further discussion with Holdings, the Borrower, any Subsidiary
Loan Party or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any other “Loan Document” (as defined in the Credit Agreement) or any rights
or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents or (iv) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
any other agreement by and among the Loan Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. On and after the
Effective Date, references in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement, as amended by this Amendment.

 

(b)   On the Effective Date, the Credit Agreement shall be amended by this
Amendment. The parties hereto acknowledge and agree that (i) this Amendment and
any other “Loan Documents” (as defined in the Credit Agreement) executed and
delivered in connection herewith do not constitute a novation, or termination of
the Obligations under the Credit Agreement as in effect immediately prior to the
Effective Date; (ii) such Obligations are in all respects continuing (as amended
by the Amendment) with the terms, conditions, covenants and agreements contained
in the Credit Agreement being modified only to the extent provided in the
Amendment; and (iii) the Liens and security interests as granted under the Loan
Documents securing the Obligations are in all such respects continuing and in
full force and effect.

 

5Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



(c)    This document shall constitute a “Loan Document” (as defined in the
Credit Agreement) for all purposes of the Credit Agreement and shall be
administrated and construed pursuant to the terms of the Credit Agreement.

 

SECTION 4.      Conditions of Effectiveness. This Amendment shall become
effective as of the date (the “Effective Date”) on which the following
conditions shall have been satisfied (or waived):

 

(a)    the Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified in writing by the Administrative Agent to the Borrower, each properly
executed by an Authorized Officer of the applicable signing Loan Party, dated as
of the Effective Date (except as set forth in clauses (iii)(B) and (v) below),
each in form and substance reasonably satisfactory to the Administrative Agent
and its legal counsel:

 

i.            counterparts of this Amendment duly executed by Holdings, the
Borrower, each Subsidiary Guarantor and the Administrative Agent;

 

ii.            counterparts of this Amendment duly executed by the 2016
Incremental Term Facility Lenders identified on Schedule 1 hereto;

 

iii.            a certificate of an Authorized Officer of each Loan Party that,
after giving effect to this Amendment and the transactions contemplated hereby,
(A) certifies and attaches the resolutions adopted by the board of directors (or
equivalent governing body) of the applicable Loan Party approving or consenting
to the 2016 Incremental Term Loan Commitments and the 2016 Incremental Term
Loans and (B) attaching certificates, dated on or about the Effective Date, of
the good standing of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and to
the extent reasonably requested by the Administrative Agent, each other
jurisdiction where such Loan Party is qualified to do business;

 

iv.            a certificate of an Authorized Officer of the Borrower stating
that, after giving effect to this Amendment and the transactions contemplated
hereby, (A) the representations and warranties made by each Loan Party set forth
in Article III of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects (or if qualified by materiality or
reference to Material Adverse Effect, in all respects) with the same effect as
if then made (unless expressly stated to relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date) and (B) no Default has occurred and is
continuing or will result from this Amendment or the transactions contemplated
hereby; and

 

6Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



v.            a written notice from an Authorized Officer of the Borrower
(together with any other information and documentation reasonably requested by
the Administrative Agent) stating that the Acquisition is a “Limited
Conditionality Acquisition”.

 

(b)   all fees and expenses of the Administrative Agent that are required to be
paid hereunder or pursuant to the Credit Agreement shall have been paid in full
in cash or will be paid in full in cash concurrently with the effectiveness of
this Amendment; and

 

(c)    The Administrative Agent shall have received a legal opinion, dated as of
the Effective Date, of Schiff Hardin LLP, counsel to the Loan Parties, addressed
to the Administrative Agent and the 2016 Incremental Term Facility Lenders and
reasonably satisfactory to the Administrative Agent.

 

SECTION 5.      The obligation of each 2016 Incremental Term Facility Lender to
make the 2016 Incremental Term Loans, is subject to satisfaction or waiver of
the following conditions precedent:

 

(a)    The 2016 Incremental Amendment Effective Date shall have occurred.

 

(b)   the Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified in writing by the Administrative Agent to the Borrower, each properly
executed by an Authorized Officer of the applicable signing Loan Party, dated as
of the 2016 Incremental Term Loan Facility Closing Date (except as set forth in
clause (iii) below), each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

i.            counterparts of all applicable documentation and evidence
reasonably satisfactory to the Administrative Agent of all actions taken
required pursuant to Section 5.11 of the Credit Agreement in relation to the
Acquisition; provided that if Collateral is not or cannot be perfected on the
2016 Incremental Term Loan Facility Closing Date as it relates to FairPoint and
its Subsidiaries after the Borrower’s use of commercially reasonable efforts to
do so, the perfection of such Collateral shall not constitute a condition
precedent to the availability of the 2016 Incremental Term Loans, but shall be
required to be perfected on the earlier of (x) within sixty (60) days after the
2016 Incremental Term Loan Facility Closing Date and (y) the date on which such
perfection is required pursuant to the terms of the Credit Agreement (subject to
extensions in writing by the Administrative Agent);

 

ii.            a certificate of a Financial Officer of the Borrower that, after
giving effect to this Amendment and the transactions contemplated hereby, (A) 
demonstrating that, after giving pro forma effect to such 2016 Incremental Term
Loans and the use of proceeds therefrom, the Borrower would be in pro forma
compliance with the Financial Covenants as of the end of the most recently ended
Fiscal Quarter for which appropriate financial information is available, (B)
certifies no Event of Default under any of Section 7.01(a) or Section 7.01(i) of
the Credit Agreement has occurred and is continuing and (C) certifies that the
conditions described in clauses (e), (f) and (g) of this Section 5 have been
satisfied;

 

7Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



iii.            a certificate of an Authorized Officer of each Loan Party
attaching certificates of the good standing, dated on or about the 2016
Incremental Term Loan Facility Closing Date, of each Loan Party under the laws
of its jurisdiction of incorporation, organization or formation (or equivalent),
as applicable, and to the extent reasonably requested by the Administrative
Agent, each other jurisdiction where such Loan Party is qualified to do
business;

 

iv.            a certificate of the Borrower on behalf of each Loan Party,
executed by an Authorized Officer of the Borrower, certifying that, except as
otherwise indicated therein, there have been no amendments, supplements or
modifications since the 2016 Incremental Amendment Effective Date to the
documents delivered on the 2016 Incremental Amendment Effective Date pursuant to
Section 4.01(a)(iii)(A) of this Amendment; and

 

v.            a solvency certificate substantially in the form attached hereto
as Exhibit A, signed by a Financial Officer of the Borrower acceptable to the
Administrative Agent, attesting that, before and after giving effect to this
Amendment and the transactions contemplated hereby, the Borrower and its
Subsidiaries are Solvent.

 

(c)    the Acquisition and the issuance of equity interests of Holdings to the
selling shareholders of FairPoint as partial consideration for the Acquisition
(the “Equity Issuance”) shall be consummated concurrently with the initial
funding of the 2016 Incremental Term Loans on the 2016 Incremental Term Loan
Facility Closing Date in compliance with applicable law and in accordance with
the FairPoint Acquisition Agreement (as defined in the Credit Agreement as
determined after giving effect to this Amendment), without waiver or amendment
thereof or any consent thereunder (including any change in the purchase price)
unless such waiver, amendment or consent (i) has received the prior written
consent of the Arrangers, or (ii) is not materially adverse to any interests of
the 2016 Incremental Term Facility Lenders or the Arrangers (it being understood
and agreed that (1) any change in the consideration paid for the Acquisition
shall be deemed to be materially adverse to the interests of the 2016
Incremental Term Facility Lenders and the Arrangers, and (2) any change to the
definition of “Company Material Adverse Effect”, “Parent Material Adverse
Effect” or any similar definition or to Sections 9.2(d) and (g), Sections 9.3,
10.8, 10.11 and 10.12 of the FairPoint Acquisition Agreement shall be deemed to
be materially adverse to the interests of the Lenders and the Arrangers);

 

(d)   as of the 2016 Incremental Term Loan Facility Closing Date, and subject to
the other terms and conditions set forth in the FairPoint Acquisition Agreement,
(i) the Parent (as defined in the FairPoint Acquisition Agreement) shall make
available to the Company (as defined in the FairPoint Acquisition Agreement), or
pay directly, an amount in cash sufficient to pay the aggregate outstanding
Funded Debt (as defined in the FairPoint Acquisition Agreement) together with
all Debt Payment Expenses (as defined in the FairPoint Acquisition Agreement),
(ii) the Company, if such amount is not paid directly by the Parent and is made
available to the Company in accordance with the foregoing clause (i), shall
apply such cash to pay the Funded Debt and the Debt Payment Expenses, if any,
and with respect to the notes under the Indenture, the Company shall have
provided irrevocable notice of redemption of all then outstanding notes and
deposited with the trustee under the Indenture proceeds sufficient, without
consideration of any investment of interest, to pay and discharge the entire
indebtedness on the then outstanding notes for principal, premium (if any) and
accrued and unpaid interest to but not including the redemption date and
(iii) solely to the extent that all outstanding obligations under that certain
Credit Agreement, dated as of February 14, 2013 (the “Existing Target Credit
Agreement”) by and among FairPoint, the lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent and the other
parties from time to time party thereto on the 2016 Incremental Term Loan
Facility Closing Date constitute Funded Debt (other than any indemnity
obligation for unasserted claims that by its terms survives the termination of
the Existing Target Credit Agreement), the Company shall cause the
administrative and collateral agents under the Existing Target Credit Agreement
to deliver to the Parent a pay-off letter (the “Pay-off Letter”), in form and
substance reasonably satisfactory to the Parent, evidencing the satisfaction of
all liabilities under the Existing Target Credit Agreement (other than any
indemnity obligation for unasserted claims that by its terms survives the
termination of the Existing Target Credit Agreement) upon receipt of the amounts
set forth in such Pay-off Letter and a release in customary form of all Liens
with respect to the capital stock, property and assets of the Company and its
Subsidiaries (as defined in the FairPoint Acquisition Agreement) securing the
obligations under the Existing Target Credit Agreement (the “Refinancing”);

 

8Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



(e)    the representations and warranties (i) made by FairPoint in the FairPoint
Acquisition Agreement that are material to the interests of the 2016 Incremental
Term Facility Lenders, but only to the extent that Holdings has the right to
terminate its obligations under the FairPoint Acquisition Agreement as a result
of a breach of such representations in the FairPoint Acquisition Agreement and
(ii) contained in Section 3.01 of the Credit Agreement (other than clause (c)
thereof), Section 3.02 of the Credit Agreement (other than clause (d) thereof),
the last sentence of Section 3.03 of the Credit Agreement and each of Sections
3.04, 3.14, 3.18 (such representation and warranty evidenced in a solvency
certificate from the Chief Financial Officer of the Borrower, substantially in
the form attached hereto as Exhibit A), 3.20 and 3.21 of the Credit Agreement
are, in each case, true and correct in all material respects on and as of the
2016 Incremental Term Loan Facility Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;

 

(f)    the applicable conditions set forth in Section 2.21 of the Credit
Agreement shall have been satisfied;

 

(g)   except as set forth in Section 4.8(a) of the Company Disclosure Schedule
(as defined in the FairPoint Acquisition Agreement), since September 30, 2016,
no event has occurred which has had or would reasonably be expected to result
in, individually or in the aggregate, a Company Material Adverse Effect (as
defined in the FairPoint Acquisition Agreement);

 

(h)   The Administrative Agent shall have received a legal opinion, dated as of
the 2016 Incremental Term Loan Facility Closing Date, of Schiff Hardin LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and the 2016
Incremental Term Facility Lenders and reasonably satisfactory to the
Administrative Agent;

 

9Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



(i)     the Arrangers shall have received, reviewed and be satisfied with
(i) U.S. GAAP audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of each of the Borrower and
FairPoint for each of the three fiscal years ended December 31, 2015 (the
“Audited Financial Statements”), (ii) unaudited consolidated balance sheets and
related statements of income and cash flows of each of the Borrower and
Fairpoint for each fiscal quarter of 2016 ended at least 45 days before the 2016
Incremental Term Loan Facility Closing Date (or, if the most recently completed
fiscal period is the end of a fiscal year, ended at least 90 days before the
2016 Incremental Term Loan Facility Closing Date), for the period elapsed from
the beginning of the 2016 fiscal year to the end of such fiscal quarter and for
the comparable periods of the preceding fiscal year (the “Unaudited Financial
Statements”) (with respect to which the independent auditors shall have
performed an SAS 100 review), (iii) a pro forma consolidated and consolidating
balance sheet and related statements of income and cash flows for the Borrower
(the “Pro Forma Financial Statements”) as of and for the twelve-month period
ending on the last day of the most recently completed four-fiscal quarter period
ended at least 45 days before the 2016 Incremental Term Loan Facility Closing
Date (or, if the most recently completed fiscal period is the end of a fiscal
year, ended at least 90 days before the 2016 Incremental Term Loan Facility
Closing Date), prepared after giving effect to the Amendment, the Acquisition,
the Refinancing and the Equity Issuance had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statements of income and cash flows) and (iv) forecasts of the financial
performance of the Borrower and its subsidiaries (including Fairpoint and its
subsidiaries) (x) on an annual basis, through 2023 and (y) on a quarterly basis,
through 2017. The financial statements referred to in clauses (i) and (ii) shall
be prepared in accordance with accounting principles generally accepted in the
United States and shall not be materially inconsistent in form and preparation
with the financial statements or forecasts previously provided to the Arrangers.
The Pro Forma Financial Statements shall be prepared on a basis consistent with
pro forma financial statements set forth in a registration statement filed with
the Securities and Exchange Commission. The Arrangers hereby acknowledge receipt
of, and are satisfied with, the Audited Financial Statements and the Unaudited
Financial Statements for the fiscal quarters ending March 31, 2016, June 30,
2016 and September 30, 2016;

 

(j)     the Borrower and each of the Guarantors shall have provided at least
three days prior to the 2016 Incremental Term Loan Facility Closing Date the
documentation and other information to the 2016 Incremental Term Facility
Lenders that are required by regulatory authorities under the applicable
“know-your-customer” rules and regulations, including the Act and each of the
Arrangers and 2016 Incremental Term Facility Lenders shall be satisfied with all
applicable “know your customer,” anti-money laundering, and similar due
diligence and approvals concerning the Borrower and each of the Guarantors;

 

(k)   all fees and expenses required to be paid hereunder, pursuant to the
Credit Agreement or as otherwise agreed by and between the Borrower and the
Arrangers shall have been paid in full in cash or will be paid in full in cash
concurrently with the effectiveness of this Amendment; and

 

10Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



(l)     the Administrative Agent shall have received flood hazard certifications
with respect to each real property location that is subject to a Mortgage, and
for any such real property location that is in a flood zone, evidence of flood
insurance (with appropriate endorsements naming the Administrative Agent as the
mortgagee and lender loss payee).

 

SECTION 6.      Reaffirmation.

 

(a)       The Borrower and each of the other Loan Parties each hereby
acknowledge and agree that (i) the Guaranty Agreement, the Collateral Agreement
and each of the other Loan Documents to which it is a party remains in full
force and effect and enforceable against it in accordance with its terms and
shall not be impaired or limited by the execution or effectiveness of this
Amendment, (ii) the Liens and assignments granted pursuant to the Collateral
Agreement and each of the other Security Documents to which it is a party remain
valid upon the effectiveness of this Amendment, (iii) the Collateral Agreement,
each of the other Security Documents to which it is a party and such Liens and
assignments support or secure, and will continue to support or secure, the
Obligations under the Credit Agreement (as amended by this Amendment) and (iv)
each reference in the Guaranty Agreement and the Collateral Agreement to
“Obligations” shall mean and be a reference to “Obligations” as defined in the
Credit Agreement (as amended by this Amendment).

 

(b)       Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to the Credit Agreement, as amended by
this Amendment, and confirms its obligations to guarantee the payment and
performance of all “Guaranteed Obligations” (as defined in the Guaranty
Agreement).

 

SECTION 7.      Representations and Warranties/No Default. By its execution
hereof,

 

(a)       each of the Borrower and the other Loan Parties represents and
warrants that the representations and warranties contained in each Loan Document
(including this Amendment and the Credit Agreement) are true and correct in all
material respects on and as of the date hereof, other than any such
representations or warranties that, by their express terms, refer to an earlier
date, in which case they shall have been true and correct in all material
respects on and as of such earlier date and that no Default or Event of Default
has occurred and is continuing as of the Effective Date;

 

(b)       each of the Borrower and the Guarantors hereby certifies, represents
and warrants to the Administrative Agent and the Lenders that:

 

(i)       it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution and delivery of this
Amendment and the performance of this Amendment, the Credit Agreement, the
Guaranty Agreement, the Collateral Agreement and each other document executed in
connection herewith or therewith to which it is a party in accordance with their
respective terms and the transactions contemplated hereby or thereby; and

 

(ii)       this Amendment, the Guaranty Agreement, the Collateral Agreement and
each other document executed in connection herewith or therewith has been duly
executed and delivered by the duly authorized officers of each Loan Party, and
each such document constitutes the legal, valid and binding obligation of each
such Loan Party, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

11Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



SECTION 8.      Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 9.      Miscellaneous. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Any provision of
this Amendment that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

 

SECTION 11.  Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[remainder of page intentionally left blank; signature pages follow]

 

12Consolidated Communications, Inc.
Incremental Amendment to 3rd A&R Credit Agreement

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 



  BORROWER:         CONSOLIDATED COMMUNICATIONS, INC.,   as Borrower            
  By:   /s/ Steven L. Childers   Name: Steven L. Childers   Title: Chief
Financial Officer and Assistant Secretary         HOLDINGS:              
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Guarantor               By: /s/
Steven L. Childers   Name: Steven L. Childers   Title: Chief Financial Officer
and Assistant Secretary



 

 

 

 

 

 

 

Amendment No. 2 to 3rd A&R Credit AgreementConsolidated Communications,
Inc.Signature Page



 

  SUBSIDIARY GUARANTORS:         CONSOLIDATED COMMUNICATIONS, ENTERPRISE
SERVICES, INC., as Guarantor         By:   /s/ Steven L. Childers   Name: Steven
L. Childers   Title: Chief Financial Officer and Assistant Secretary            
  CONSOLIDATED COMMUNICATIONS SERVICES COMPANY, as Guarantor         By:   /s/
Steven L. Childers   Name: Steven L. Childers   Title: Chief Financial Officer
and Assistant Secretary               CONSOLIDATED COMMUNICATIONS OF FORT BEND
COMPANY, as Guarantor         By: /s/ Steven L. Childers   Name: Steven L.
Childers   Title: Chief Financial Officer and Assistant Secretary              
CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY, as Guarantor         By: /s/
Steven L. Childers   Name: Steven L. Childers   Title: Chief Financial Officer
and Assistant Secretary               CONSOLIDATED COMMUNICATIONS OF
PENNSYLVANIA COMPANY, LLC, as Guarantor         By: /s/ Steven L. Childers  
Name: Steven L. Childers   Title: Chief Financial Officer and Assistant
Secretary      

 

 

 

Amendment No. 2 to 3rd A&R Credit AgreementConsolidated Communications,
Inc.Signature Page



 

  CONSOLIDATED COMMUNICATIONS OF CALIFORNIA COMPANY, as Guarantor         By:  
/s/ Steven L. Childers   Name: Steven L. Childers   Title: Chief Financial
Officer and Assistant Secretary               CRYSTAL COMMUNICATIONS, INC., as
Guarantor         By:   /s/ Steven L. Childers   Name: Steven L. Childers  
Title: Chief Financial Officer and Assistant Secretary              
CONSOLIDATED COMMUNICATIONS OF MINNESOTA COMPANY, as Guarantor         By: /s/
Steven L. Childers   Name: Steven L. Childers   Title: Chief Financial Officer
and Assistant Secretary               CONSOLIDATED COMMUNICATIONS OF MID-COMM.
COMPANY, as Guarantor         By: /s/ Steven L. Childers   Name: Steven L.
Childers   Title: Chief Financial Officer and Assistant Secretary              
IDEAONE TELECOM, INC., as Guarantor         By: /s/ Steven L. Childers   Name:
Steven L. Childers   Title: Chief Financial Officer and Assistant Secretary    
 

 

 

Amendment No. 2 to 3rd A&R Credit AgreementConsolidated Communications,
Inc.Signature Page



 

  ENVENTIS TELECOM, INC., as Guarantor,         By:   /s/ Steven L. Childers  
Name: Steven L. Childers   Title: Chief Financial Officer and Assistant
Secretary            

 

 

 

 

 



Amendment No. 2 to 3rd A&R Credit AgreementConsolidated Communications,
Inc.Signature Page



 

  ADMINISTRATIVE AGENT:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent         By:   /s/ Kieran Mahon   Name: Kieran Mahon  
Title: Director            

 

 

 

 

 



Amendment No. 2 to 3rd A&R Credit AgreementConsolidated Communications,
Inc.Signature Page



 

  2016 INCREMENTAL TERM FACILITY LENDERS:       MORGAN STANLEY SENIOR FUNDING,
INC.,
as a 2016 Incremental Term Facility Lender         By:   /s/ Reagan Philipp  
Name: Reagan Philipp   Title: Authorized Signatory            

 

 

 

 

 

Signature Page to

Amendment No. 2 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

 



  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a 2016 Incremental Term Facility Lender         By:   /s/ Yen Hua   Name: Yen
Hua   Title: Director            

 

 

 

 

 





Signature Page to

Amendment No. 2 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

 

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as a 2016 Incremental Term Facility Lender         By:   /s/ Rayan Karim   Name:
Rayan Karim   Title: Authorized Signatory            

 

 

 

 

 



Signature Page to

Amendment No. 2 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

 



  MIZUHO BANK, LTD.,
as a 2016 Incremental Term Facility Lender         By:   /s/ Stephen Johnson  
Name: Stephen Johnson   Title: Managing Director            

 

 

 

 

 



Signature Page to

Amendment No. 2 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

 

Schedule 1
2016 Incremental Term Commitments and 2016 Incremental Term Facility Lenders

 

2016 Incremental Term Facility Lender 2016 Incremental Term Commitment
Commitment Percentage Morgan Stanley Senior Funding, Inc. $374,000,000 40% MUFG
$233,750,000 25% The Toronto-Dominion Bank, New York Branch $233,750,000 25%
Mizuho Bank, Ltd. $93,500,000 10% Total: $935,000,000 100%



 

 

Exhibit A

 

[FORM OF] SOLVENCY CERTIFICATE

 

December [_], 2016

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 5(b)(v) of the
Amendment No. 2 to Third Amended and Restated Credit Agreement, dated as of
December 21, 2016, among, inter alios, Consolidated Communications, Inc. (the
“Company”), a wholly-owned subsidiary of Consolidated Communications Holdings,
Inc. (“Holdings”), Holdings, the Administrative Agent and 2016 Incremental Term
Facility Lenders (the “Amendment”). Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the
Amendment.

 

The undersigned Chief Financial Officer, on behalf of the Company hereby
certifies, solely in its capacity as Chief Financial Officer of the Company and
not individually (and without personal liability), to Wells Fargo Bank, National
Association as administrative agent under the Credit Agreement (the
“Administrative Agent”), and to the 2016 Incremental Term Facility Lenders that,
as of the date hereof and immediately after giving effect to the consummation of
the Acquisition and the applicable Credit Events contemplated by the Amendment,
the Loan Parties and their respective Subsidiaries, on a consolidated basis, are
Solvent.

 

In reaching the conclusions set forth in this Certificate, the undersigned has
(i) reviewed the Amendment and other Loan Documents referred to therein and such
other documents deemed relevant, (ii) reviewed the financial statements
(including the pro forma financial statements) referred to in Section 4(f) of
the Amendment (the “Financial Statements”) and (iii) made such other
investigations and inquiries as the undersigned has deemed appropriate. The
undersigned is familiar with the financial performance and prospects of Holdings
and its Subsidiaries and hereby confirms that the Financial Statements were
prepared in good faith and fairly present, in all material respects, on a pro
forma basis as of [____] (after giving effect to the Amendment and the
transactions contemplated thereby), Holdings’ and its Subsidiaries’ consolidated
financial condition.

 

The financial information and assumptions which underlie and form the basis for
the representations made in this Certificate were fair and reasonable when made
and were made in good faith and continue to be fair and reasonable as of the
date hereof.

 

The undersigned confirms and acknowledges that the Administrative Agent and the
2016 Incremental Term Facility Lenders are relying on the truth and accuracy of
this Certificate in connection with the Commitments and Loans under the
Amendment.

 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

 

CONSOLIDATED COMMUNICATIONS, INC.

 

 

 

  By:           Name:     Title: Chief Financial Officer

 

 

